Exhibit 10.2
 
Appendix A


AMENDMENT NO. 1
to
2008 PROMISSORY NOTE


Maker:  Berg McAfee Companies, LLC
Payee:  Blast Energy Services, Inc.




Principal:  $1,120,000.00 Amendment Date:  January 5, 2011


This Amendment No. 1 to 2008 Promissory Note is by and between Berg McAfee
Companies, LLC, a California limited liability company with a principal place of
business at 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014
(hereinafter, together with all subsequent holders of this Note, the "Maker")
and Blast Energy Services, Inc. of 14550 Torrey Chase Blvd., Suite 330, Houston,
TX  77014 (hereinafter, the "Payee" or the “Company”).


The Maker and the Payee previously entered into that certain promissory note
dated February 27, 2008 (the "2008 Promissory Note") for the principal sum of
$1,120,000.00 together with interest on the unpaid principal balance outstanding
at an annual rate of eight percent (8%).


The parties hereby replace in their entirety the paragraphs restated below and
thereby amend the 2008 Promissory Note as follows:




1.  
Article I, Section 1.1:  “Base Amount” shall mean a principal amount outstanding
under the Note of $1,120,000.



2.  
Article I, Section 1.1:  “Maturity Date”, when used with respect to this Note,
means February 27, 2013 (or such earlier date upon which this Note becomes due
and payable under the terms hereof).



3.  
Article II, Section 2.3:  Prepayments.  The Payee may prepay this Note, in whole
or in part, without penalty or discount, upon thirty days prior written notice
given to Holder pursuant to Section 5.5.  All payments made under this Note
shall be applied first to interest, and the balance, if any, to principal.



4.  
Article II, Section 2.5: Security This Note is secured by the collateral defined
in the Security Agreement but subordinated as it relates to any form of security
interest or financing of the drilling and completion of the Guijarral Hills
development project and the payoff of the Sugar Valley Interest Note.





5.  
Article II, Section 2.6 (new section):  Conversion Rights.  The holders of the
Note shall have conversion rights as follows (the "Conversion Rights"):



(a)  
 Right to Convert.

 
 
 
 

--------------------------------------------------------------------------------

 

 
(i)  A portion or all of the Note shall be convertible, at the option of the
holder thereof with five days written notice to the Company, at any time at the
office of the Company or any transfer agent for the common stock of the Company,
into that number of fully-paid, non-assessable shares of Common Stock determined
by dividing the dollar amount to be converted by the Conversion Price then in
effect.


(ii)  In order to effect a conversion, the holder must provide the Company a
written notice of conversion ("Notice of Conversion").   The “Conversion Price”
shall initially be $0.08 per share, as adjusted for any
Recapitalization.  "Recapitalization" shall mean any stock dividend, stock
split, combination of shares, reorganization, recapitalization, reclassification
or other similar event.


This Amendment No. 1 shall be governed by, construed and enforced according to
the laws of the State of Texas.


IN WITNESS WHEREOF, the undersigned has executed this instrument as of the day
and year first above written.





 
Maker:
 
Berg McAfee Companies, LLC
         
By:
/s/ Eric A. McAfee
   
Eric A. McAfee, President and Managing Member
         
Payee:
 
Blast Energy Services, Inc.
         
By:
/s/ Michael L. Peterson
   
Michael L. Peterson, Chief Executive Officer
   


